Citation Nr: 9913694	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for neuropathy of the left 
lower extremity, left side of the face and neck, and the left 
upper extremity.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied an evaluation in excess of 10 
percent for low back strain and service connection for 
neuropathy of the left lower extremity, left side of the face 
and neck, and left upper extremity.  The veteran duly 
appealed the RO determination and in April 1996, the Board 
remanded the matter for additional development of the 
evidence.  In December 1996, the Board denied an evaluation 
in excess of 10 percent for low back strain, and the claim of 
service connection for neuropathy was again remanded for 
additional development of the evidence.

In an August 1997 statement, the veteran appeared to raise a 
claim of service connection for a right leg disability.  
Since this matter has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the issue 
now before the Board, it is referred to the RO for initial 
consideration.


FINDING OF FACT

Neuropathy of the left lower extremity, left side of the face 
and neck, and left upper extremity was not shown in service 
or for many years thereafter and the record contains no 
competent (medical) evidence linking any post-service 
neuropathy and the veteran's service, any incident therein, 
or any claimed continuous symptomatology, nor does the record 
contain competent (medical) evidence that any post-service 
neuropathy of the left lower extremity, left side of the face 
and neck, and left upper extremity is causally related to or 
aggravated by any service-connected disability.


CONCLUSION OF LAW

The claim of service connection for neuropathy of the left 
lower extremity, left side of the face and neck, and left 
upper extremity is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints or diagnoses of neuropathy, including of the left 
lower extremity, left side of the face and neck, and left 
upper extremity.  In February 1979, he was examined in 
connection with his complaints of low back pain.  He had full 
range of motion, reflexes were equal, and sensation was 
intact.  In April and July 1979, he again sought treatment 
for low back pain.  He denied radiation of pain to the lower 
extremities, as well as weakness and numbness.  Physical 
examination showed no motor, sensory, or deep tendon reflex 
loss in the lower limbs.  The July 1979 military separation 
medical examination report is negative for pertinent 
complaints or evidence of abnormality; clincal evaluation of 
his neurologic system on that occasion was normal.  

In November 1979, the veteran filed a claim of service 
connection for a low back disability.  It is significant that 
that application form is silent for any complaint of 
neuropathy.  By November 1979 rating decision, the RO granted 
service connection for lumbosacral strain with transitional 
vertebra, and assigned it a noncompensable evaluation.

In February 1981, the veteran filed a claim for an increased 
rating for his low back disability.  His claim is again 
silent for complaints of neuropathy.  A February 1981 VA 
outpatient treatment record shows that he was seen for low 
back pain with occasional "distress" in the legs; however, 
he denied numbness or tingling.  Physical examination showed 
straight leg raising to 90 degrees, bilaterally, with "no 
problems."  Knee jerks were +2, bilaterally.  By February 
1981 rating decision, the RO denied a compensable evaluation 
for the veteran's low back disability.  

In March 1992, he again filed a claim for an increased rating 
for his low back disability.  The RO obtained VA outpatient 
treatment records showing that in April 1992, the veteran 
sought treatment for low back pain.  He also claimed that he 
had radiation to his lower extremities and occasional 
numbness.  Physical examination revealed no sensory or deep 
tendon reflex loss.  Strength was 5/5 throughout, except that 
it was 4/5 in the right knee.  The impression was 
musculoskeletal low back pain, rule out radiculopathy.  EMG 
testing was recommended but subsequent VA clinical records 
show that the veteran failed to respond to several scheduling 
attempts and, consequently, did not receive such testing.

The veteran was afforded a VA medical examination in 
September 1992, at which he claimed that he had experienced 
low back pain radiating down his right posterior thigh and 
leg to his toes since service.  The examiner noted that 
sensation was reportedly decreased over the left side of the 
veteran's face and neck, over the entire left arm and the 
ulnar half of the left forearm, wrist and hand.  Sensation 
was also reportedly decreased over the left trunk laterally, 
the entire left leg, and over the left ankle and foot 
medially.  The right grip was 70 pounds and the left was 75 
pounds.  The diagnoses included sensory neuropathy, left side 
of face and neck, left upper and lower extremities.

In December 1992, the veteran filed a claim of service 
connection for a "leg condition," secondary to his service-
connected low back disability.  As set forth above, by 
February 1993 rating decision, the RO denied service 
connection for sensory neuropathy of the left lower 
extremity, the left side of the face and neck, and the left 
upper extremity.  The veteran duly appealed the RO's 
determination.  In his June 1994 substantive appeal, the 
veteran argued that his "neuropathy, left lower extremity 
(and left side of face, left neck, and upper extremity)," 
resulted from "pinched nerves" due to his service-connected 
low back disability.

On VA medical examination in July 1996, the veteran reported 
constant pain in his low back radiating to his right leg.  
Objective examination showed that he walked and stood 
normally.  Straight leg raising was to 90 degrees, 
bilaterally.  Leg reflexes, knee and ankle jerks were normal.  
The examiner noted subjective sensation to light touch on the 
outer aspect of the right leg below the knee.  There was no 
wasting of the limb muscles.  X-ray examination of the lumbar 
spine showed no abnormality, including no evidence of disc 
degeneration.  The examiner concluded that the veteran's 
neuropathy on the right side was subjective, and that there 
was no objective evidence of sensory change except that he 
reported some light touch impaired sensitivity on the outer 
aspect of the right leg below the knee.  He further indicated 
that he found no clinical evidence of neuropathy on the left.

On neurological examination in June 1998, the veteran 
reported constant pain in the mid lumbar region, occasionally 
shooting down the back of the right leg.  The examiner 
indicated that he was unable to solicit complaints of lower 
extremity weakness or paresthesias.  He specifically denied 
any complaints of radiating pain into either upper extremity 
or paresthesias, and denied any symptoms involving the left 
side of the face.  Neurological examination was entirely 
normal.  His sensation was intact to pin, soft touch, 
position, vibration, and stereognosis.  Strength was normal 
in all the upper and lower extremities.  Reflexes were 2/4 
and he exhibited a normal gait with normal toe, heel, and 
tandem walk.  The examiner concluded that although the 
veteran exhibited a mild decreased in range of motion of the 
low back, his neurological examination was "entirely within 
normal limits."  He stated that the veteran had chronic 
lumbar strain with complaints of minor radicular 
symptomatology of radiation of pain into the right leg.  
However, the examiner noted that multiple examiners in the 
past had all found no abnormal neurological findings, except 
in June 1996 when the veteran had mild subjective sensory 
loss in the right leg.  It was also noted that there was 
"absolutely no evidence" of any neurological or neuropathic 
process affecting the left side of the face, the left arm, or 
the left leg.  He stated that there was "no reason 
whatsoever to make a diagnosis of a left leg, left arm, or 
left facial neuropathy" in the veteran.  In conclusion, the 
examiner noted that the veteran was receiving no current 
treatment, nor was there evidence of any paresthesias, 
dysesthesias, or sensory abnormality on examination.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131.  

Where a veteran served ninety days or more and an organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, as the veteran did not 
serve in combat, 38 U.S.C.A. § 1154(b) is not for 
application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

III.  Analysis

In this case, the veteran claims that he has neuropathy of 
the left lower extremity, left side of the face and neck, and 
the left upper extremity, and that such neuropathy developed 
as a result of his service-connected low back disability.  

Initially, the Board notes that the service medical records 
are entirely negative for complaints or findings of 
neuropathy.  In fact, his military separation medical 
examination report shows a normal neurological examination.  
Likewise, the post-service record is negative for indications 
of neuropathy for many years after service.  When the veteran 
filed his initial claim for VA compensation benefits in 
November 1979, he did not mention neuropathy.  Likewise, a 
February 1981 VA clinical record is negative for findings of 
neuropathy.  

The post-service clinical record contains one diagnosis of 
sensory neuropathy, left side of face and neck, left upper 
and lower extremities.  However, this September 1992 
diagnosis was apparently based entirely on the veteran's 
subjective reports as no objective neurological findings were 
recorded at that examination.  More recent examination in 
July 1996 revealed no evidence of neuropathy on the left 
side.  On extensive neurological examination in June 1998, 
the examiner found "absolutely no evidence" of any 
neurological or neuropathic process affecting the left side 
of the face, the left arm, or the left leg and concluded that 
there was "no reason whatsoever" to diagnosis a left leg, 
left arm, or left facial neuropathy relative to the veteran. 

In Gilpin v. West, 155 F.3d 1353 (Fed Cir 1998), the Federal 
Circuit held that "[a] current disability cannot exist 
without some evidence of its existence;" therefore, an award 
of service connection requires proof of a "current 
disability" and "current symptomatology."  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Even accepting the September 1992 diagnosis of left sensory 
neuropathy as competent evidence of a current disability, the 
veteran's claim is still not well grounded.  Simply put, 
there is no indication in the medical evidence of record that 
any current neuropathy is related to the veteran's service, 
any incident therein, any service-connected disability, or 
any reported continuous symptomatology.  While the veteran 
himself has theorized that his neuropathy was incurred 
secondary to his service-connected low back disability, such 
an opinion is clearly a matter of medical expertise.  Thus, 
as a layman, he is not competent to provide evidence on this 
matter to render his claim well-grounded.  Espiritu, 2 Vet. 
App. at 494.  

Therefore, lacking competent medical evidence of neuropathy 
in service or for many years thereafter, or of a link between 
any current neuropathy and his military service, any incident 
therein, any reported continuous symptomatology, or any 
service-connected disability, the Board must conclude that 
the veteran's claim of service connection for a neuropathy is 
not well grounded.  38 U.S.C.A. § 5107(a).

Because his claim is not well grounded, VA does not have a 
statutory duty to assist him in developing facts pertinent to 
the claim.  The Board also finds that the veteran has not 
identified available competent medical evidence which would 
render his claim well grounded.  Slater v. Brown, 9 Vet. App. 
240, 244 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In August 1997, he claimed to have medical records 
"in other states."  In a July 1998 letter, his 
representative indicated that the RO had already furnished 
him with VA Forms 21-4142s to complete; however, he failed to 
submit the authorization forms.  As such, the veteran's 
representative again enclosed the necessary authorization 
forms and advised the veteran to complete them, as well as 
identify all recent medical treatment he had received.  The 
veteran again failed to respond.  Under these circumstances, 
the Board finds that there is no further duty on the part of 
VA to inform him of the evidence necessary to complete his 
application.  Epps, 9 Vet. App. at 344.  

The Board also notes that the record shows that the 
development requested in the December 1996 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the record shows that the veteran underwent 
neurological examination in June 1998 and the examination 
report indicates that his claims folder was made available to 
the examiner.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Moreover, the examiner provided the necessary medical 
information requested in the Board's remand.  In view of the 
foregoing, the Board concludes that VA's duty to ensure 
compliance with the terms of its remand order has been fully 
met in this case.  Stegall, 11 Vet. App. at 271.





ORDER

Service connection for neuropathy of the left lower 
extremity, left side of face and neck, and left upper 
extremity is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

